Title: John Paul Jones to John Adams, 7 Feb. 1786
From: Jones, John Paul
To: Adams, John


          
            
              Sir,
            
            

              Paris

               Feby. 7th. 1786.
            
          

          I am honored with the Letter you wrote me from London the 21st. Ult. which I receive as a personal obligation. I yesterday
            mentioned to Mr. Jefferson that you propose to begin the
            Business in question by writing to the Baron de Waltersdorff. Mr. Jefferson says the Baron is appointed Governor of a Colony in the West Indies
            and he beleives is sailed from Copenhagen. I hasten to advise you of this that you may
            take such information, or adopt such remedy as may answer the end proposed.
          I have the honor to be with great Respect / Sir, your most obedient
            / and most humble Servant

          
            
              Paul Jones
            
          
        